Renegotiation of contracts; failure to file "bond to stay execution of order of Renegotiation Board. — On October 21, 1976 the court entered the following order.
Before SheltoN, Judge, Presiding, Nichols and Kashiwa, Judges.
“This single motion case is before the court on defendant United States’ motion for judgment in aid of execution. *In an order dated December 24, 1975, the Renegotiation Board determined that plaintiff realized excessive profits in the gross amount of $75,000 for the fiscal year ended December 31, 1968, and that, after proper adjustment for non-federal taxes measured by income attributable to plaintiff’s non-excessive profits, the amount of excessive profits to be *360eliminated was $61,615. By letter of January 16, 1976, the Internal Revenue Service advised the Board that plaintiff was entitled to a Federal Income Tax Credit in the amount of $32,532.73, which left a net amount of $29,082.27 due and • owing to the United States.
“On March 23, 1976, plaintiff filed its petition, requesting this court to find that plaintiff’s profits for its fiscal year 1968 were reasonable and not excessive. Plaintiff did not file the required'100 percent bond pursuant to Rule 26(b) of the Court of Claims within the statutory ten day filing period. Defendant filed its answer and counterclaim contemporaneously with its motion for judgment in aid of execution.
“Plaintiff was required by 50 U.S.C. App. § 1218 (Supp. IV 1974) to file a ‘good and sufficient bond’ within ten days after the filing of its petition. Rule 26 (b) requires that the bond be 100 percent. This court has held on previous occasions that the filing of a 100 percent bond is required to stay the execution of the Renegotiation Board’s order during de novo determination in this court. See, e.g., Bannercraft Clothing Co. v. United States, 207 Ct. Cl. 199, 518 F.2d 605 (1975); Manufacturers Service Co. v. United States, 207 Ct. Cl. 185, 518 F.2d 1202 (1975); Amco Electric Co. v. United States, 206 Ct. Cl. 880 (1975); Mancon Liguidating Corp. v. United States, 206 Ct. Cl. 881 (1975). Further, the plaintiff, in its response to defendant’s motion, filed June 18, 1976, has indicated its nonopposition to defendant’s motion. .
■ “Because plaintiff has failed to file the required bond, it is ordered that a judgment iri aid of execution be entered in the amount of $29,082.27, plus interest from January 23, 1976, at the rate provided by law.”